DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This following is a Final Office Action is in response to Applicant's amendment received September 19, 2021.  Applicant’s amendment amended claims 1, 8, and 15 and cancels claims 3, 10, and 17.  Claims 1-2, 4-10, 12-16, and 18-20 remain pending, of which claims 1, 8, and 15 are independent.
				Response to Amendment
3.  	The 35 U.S.C. 103 rejection of Claims 1-2, 4-10, 12-16, and 18-20  in the previous action is withdrawn.
. 			Response to Arguments
4. 	Applicant's arguments filed on September 19, 2021 have been fully considered and are found to be persuasive.

   Claim Rejections - 35 USC§ 112
5, 	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
6. 	Claims 1-2, 4-10, 12-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Regarding claim 1, claim recites in line 14 the limitation "… the selected technician…”. There is insufficient antecedent basis for this limitation in the claims. Examiner interpreted the claim to read a technician for the purposes of examination, appropriate correction required. 
	Regarding claim 1, claim 1 recites in line 18 the limitation "… the application…”. There is insufficient antecedent basis for this limitation in the claims. Examiner interpreted the claim to read a application for the purposes of examination, appropriate correction required.
	Regarding claim 8, claim 8 recites in line 7 the limitation "… the selected technician…”. There is insufficient antecedent basis for this limitation in the claims. Examiner interpreted the claim to read a technician for the purposes of examination, appropriate correction required. 
	Regarding claim 8, claim 8 recites in line 8 the limitation "… the application…”. There is insufficient antecedent basis for this limitation in the 
	Regarding claim 15, claim 15 recites in line 9 the limitation "… the selected technician…”. There is insufficient antecedent basis for this limitation in the claims. Examiner interpreted the claim to read a technician for the purposes of examination, appropriate correction required.
	Regarding claim 15, claim 15 recites in line 12 the limitation "… the application…”. There is insufficient antecedent basis for this limitation in the claims. Examiner interpreted the claim to read an application for the purposes of examination, appropriate correction required.	
 7. 	Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Selection of the technician.
	Dependent claims 2, 4-7, 9, 11-14, 16 and 18-20 depend from independent claims 1, 8 and 15; therefore claims 2, 4-7, 9, 11-14, 16 and 18-20 are similarly rejected  under 35 USC 112 rejection.
 

Conclusion
8. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



 				Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO 892 form.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732.  The examiner can normally be reached on M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew S Gart can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ROMAIN JEANTY/Primary Examiner, Art Unit 3623